     Case 2:16-cv-01738-JAM-AC Document 83 Filed 11/20/20 Page 1 of 9


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    J.L. HOWZE,                                       No. 2:16-cv-1738 JAM AC P
12                       Plaintiff,
13           v.                                         ORDER
14    A.B. OROZCO, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983 has filed a motion to compel (ECF No. 59), a motion for partial summary judgment (ECF

19   No. 70), a motion to amend the first amended complaint (ECF No. 71), motions disputing the

20   court’s modifications of the scheduling order (ECF Nos. 77, 79), and a motion for leave to file a

21   memorandum (ECF No. 78). The motion for leave to amend (ECF No. 71) will be addressed

22   separately by Findings and Recommendations to the district judge. As all other pending matters

23   involve discovery or scheduling, they are resolved by this order.

24          I.      Motion to Compel

25                  A. Legal Standard

26          The scope of discovery under Federal Rule of Civil Procedure 26(b)(1) is broad.

27   Discovery may be obtained as to “any nonprivileged matter that is relevant to any party’s claim or

28   defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). “Information within
                                                       1
     Case 2:16-cv-01738-JAM-AC Document 83 Filed 11/20/20 Page 2 of 9


 1   this scope of discovery need not be admissible in evidence to be discoverable.” Id. The court,
 2   however, may limit discovery if it is “unreasonably cumulative or duplicative, or can be obtained
 3   from some other source that is more convenient, less burdensome, or less expensive;” or if the
 4   party who seeks discovery “has had ample opportunity to obtain the information by discovery;”
 5   or if “the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.
 6   26(b)(2)(C). The purpose of discovery is to “make a trial less a game of blind man’s bluff and
 7   more a fair contest with the basic issues and facts disclosed to the fullest practicable extent,”
 8   United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958) (citation omitted), and “to
 9   narrow and clarify the basic issues between the parties,” Hickman v. Taylor, 329 U.S. 495, 501
10   (1947).
11             Where a party fails to produce documents requested under Federal Rule of Civil
12   Procedure 34, the party seeking discovery may move for compelled production. Fed. R. Civ. P.
13   37(a). “The party seeking to compel discovery has the burden of establishing that its request
14   satisfies the relevancy requirements of Rule 26(b)(1). Thereafter, the party opposing discovery
15   has the burden of showing that the discovery should be prohibited, and the burden of clarifying,
16   explaining or supporting its objections.” Bryant v. Ochoa, No. 07-cv-0200 JM PCL, 2009 WL
17   1390794 at *1, 2009 U.S. Dist. LEXIS 42339 at *3 (S.D. Cal. May 14, 2009) (citations omitted);
18   see also Nugget Hydroelectric, L.P. v. Pac. Gas & Elec. Co., 981 F.2d 429, 438-39 (9th Cir.
19   1992) (upholding denial of motion to compel because moving party did not show the request fell
20   within the scope of Rule 26(b)(1)). The opposing party is “required to carry a heavy burden of
21   showing why discovery was denied.” Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.
22   1975).
23                    B. Discussion
24             On June 15, 2020, plaintiff filed this motion to compel defendants to produce documents
25   as requested in his March 23, 2020 and May 10, 2020 requests. ECF No. 59. Specifically,
26   plaintiff stated that defendants Grout, Neuschmid, and Orozco in particular failed to respond in
27   any way. Id. at 1. Defendants Grout, Neuschmid, and Orozco filed a notice explaining that they
28   received an extension of time, and timely served responses on June 1, 2020. ECF No. 55; ECF
                                                        2
     Case 2:16-cv-01738-JAM-AC Document 83 Filed 11/20/20 Page 3 of 9


 1   No. 63 at 5-7. Plaintiff acknowledged his receipt of timely serves responses, and withdrew the
 2   motion as to defendants Grout, Neuschmid, and Orozco. ECF No. 62.
 3           Defendant Sahota objected to each of plaintiff’s requests for production in their entirety,
 4   and did not provide plaintiff with any substantive responses. ECF No. 59, Ex. E, 62-67. Plaintiff
 5   contends here that the objections are improper. ECF No. 59 at 4. Sahota file an opposition to the
 6   motion to compel, arguing that each objection was stated clearly. ECF No. 66 at 1. Defendan’ts
 7   objections are addressed seriatim.
 8                           a. Compound Requests
 9           Sahota objected to plaintiff’s requests for admission 1-7, 9-29, 32, and 35 on the ground
10   that they are compound and defendant therefore should not be required to respond. ECF No. 59
11   at 65-67. These objections are overruled. Defendant can respond to each component of
12   plaintiff’s requests, and will be ordered to do so.
13                           b. Ambiguous Requests
14           Sahota objected to plaintiff’s requests for admission 11-16, 20-24, 26-28, 30, 35 on the
15   basis of ambiguity. These objections are overruled as defendant did not specify what was
16   ambiguous about the requests. Unexplained, boilerplate objections are inadequate and will not be
17   upheld. See A. Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 188 (C.D. Cal. 2006).
18   Sahota’s attempt to cure this deficiency in his opposition to the motion to compel comes too late.
19   Moreover, plaintiff’s letters to counsel appear to show that plaintiff attempted to resolve
20   ambiguities where counsel claimed something was unclear. See ECF No. 59 at 48-49. These
21   requests are perfectly amenable to reasonable construction, and defendant will be ordered to
22   respond to the best of his ability.
23                           c. Requests for Admission 8 & 25
24           Sahota objects that these requests are overbroad as they “do[] not specify which portion of
25   Chapt. 5, Art. 46 is referred to.” ECF No. 59 at 65-66. The court finds that plaintiff sufficiently
26   identified the applicable portions of the CDCR Department Operations Manual (DOM). Plaintiff
27   is permitted to refer to the entire chapter of the DOM and need not identify a specific section.
28   Moreover, plaintiff’s letter to counsel directly states that he intended to refer to the article “in its
                                                           3
      Case 2:16-cv-01738-JAM-AC Document 83 Filed 11/20/20 Page 4 of 9


 1   entirety.” Id. at 49. In Sahota’s response, he states that plaintiff “does not identify which version
 2   of the DOM he refers to.” ECF No. 66 at 4. It is evident to the court that plaintiff refers to the
 3   version in place at time the decision was made. Sahota’s objections regarding these requests are
 4   overruled.
 5                          d. Requests for Admission 31-32
 6          In request for admission 31, plaintiff states: “committee actions are ‘agreed on [mutually]’
 7   prior to commencement of the given hearing. (CCR § 3375(F)(7).” Request 32 states: “the
 8   ‘[mutually] agreed on’ action of ICC 1 & 2 was to deny affixation of the ‘s’ suffix sought by me.”
 9   ECF No. 59 at 20. Sahota objects on the basis that the citation to the Cal. Code of Regulations
10   citation is incomplete. Id. at 67. Title 15 of the California Code of Regulations governs CDCR.
11   These objections are overruled.
12                          e. Request for Admission 33
13          Sahota objects, stating that “[t]he request is incomprehensible.” ECF No. 59 at 67. The
14   court disagrees. It is evident to the court that plaintiff is asking for an admission that he partially
15   prevailed at the second level of review in appeal FSP14-01044 and that after that on 10/30/14 he
16   was denied an “S” suffix. Accordingly, this objection is overruled.
17                          f. Request for Admission 34
18          Plaintiff’s request states “medical ‘retracted’ its (initial) recommendation (only) after
19   FSP14-01044 was partially granted.” ECF No. 59 at 21. Sahota objects stating that “the citation
20   to the Cal. Code of Regulations is incomplete.” ECF No. 59 at 67. There is no citation to the
21   California Code of Regulations in this request, and the objection is therefore overruled.
22                          g. Interrogatories and Requests for Production 1, 3-6
23          Plaintiff served Sahota with a document titled “Plaintiff’s 1st Interrogatories & Request
24   for Production of Documents for Defendant.” ECF No. 59 at 12. Sahota objects to plaintiff’s
25   requests 1, and 3-6 solely on the basis that the requests “impermissibly combine[] an
26   interrogatory and a request for production.” Id. at 62-63. While plaintiff should have prepared
27   his requests for production separately from the interrogatories, these requests are easily separated.
28   ////
                                                         4
     Case 2:16-cv-01738-JAM-AC Document 83 Filed 11/20/20 Page 5 of 9


 1   Because Sahota makes no other objections, he will be required both to provide answers and to
 2   produce documents. The objections are overruled.
 3                          h. Interrogatories and Requests for Production 2, 7, 9-10
 4          With regard to interrogatories 2, 7, 9-10, Sahota does not object but says that
 5   “[i]nvestigation continues on the matter and the response will be supplemented.” ECF No. 59 at
 6   62. Sahota states that further responses will be made as to interrogatories 7, 9, and 10. Within
 7   21 days of this order, Sahota is required supplement his response with an answer to each of these
 8   interrogatories if he has not yet done so, and is also required to file a declaration with the court as
 9   to the status of his answers.
10                          i. Interrogatories and Requests for Production 8
11          Plaintiff asks Sahota to “[s]tate the ‘needs’ – along with the ‘injuries’ suffered by me:
12   namely, as a consequence of double housing – of which you are aware at the time that you
13   ‘elected to not affix an ‘s’ suffix to my custody designation.” ECF No. 82-2 at 3. Sahota objects
14   on the basis that “the interrogatory is vague as to what part(s) of Ch. 5, Art 14 are referred to.”
15   ECF No. 82-1 at 2. The court does not see any reference to Article 14 within plaintiff’s request.
16   Plaintiff’s sixth request, which Sahota objects to solely on the basis that it impermissibly an
17   interrogatory and request for production, is, “state the reason CDCR, DOM, Chapter 5, Article 46
18   – Inmate Housing Assignments – was not adhered to at ICC. . . .” ECF No. 82-2 at 2. Assuming
19   Sahota is objecting to this,1 his objection is overruled as plaintiff if permitted to ask why a general
20   section of the article was not followed.
21                          j. Interrogatories and Requests for Production 11-12
22          Plaintiff’s interrogatory and request for production 11 reads: “[s]tate the reason I was
23   housed on a double cell basis . . . even though I was in possession of a single cell accommodation
24   chrono. Produce the ‘FSP Alpha Roster’ from ‘1.1.2014 to 12.12.2017.” ECF No. 82-2 at 3.
25   Plaintiff’s interrogatory and request for production 12 reads: “[s]tate the name & title of the FSP
26
     1
27     The court cautions defendant Sahota to review his responses to plaintiff as well as his filings
     with the court. The court noted several discrepancies between Sahota’s objections and the
28   requests plaintiff served on Sahota.
                                                      5
      Case 2:16-cv-01738-JAM-AC Document 83 Filed 11/20/20 Page 6 of 9


 1   official responsible for maintaining the FSP alpha roster.” Id. Defendant objects to each of these
 2   interrogatories, stating that “the interrogatory is compound, and further assumes unsubstantiated
 3   facts, specifically, any cause of ‘injuries’ or ‘needs.’” ECF No. 82-1.
 4          The court finds Sahota’s objections baseless and they are accordingly overruled. Sahota
 5   will be required to respond.
 6          In the event these objections are mislabeled and are intended to refer to plaintiff’s
 7   interrogatory and request for production 8 and 9, Sahota is still required to respond to this request
 8   as interpreted by the court: as plaintiff’s request that defendant state what needs (if any) plaintiff
 9   had that required plaintiff to have a single cell designation, and what injuries he suffered as a
10   result of being double housed instead.
11                          k. Interrogatories and Requests for Production 13-15
12          Plaintiff’s interrogatory and request 13 says, “state the name & title of the FSP official
13   responsible for FSP Inmate Housing Assignments.” ECF No. 82-3 at 3. Sahota objects on the
14   grounds that “the interrogatory is vague as to which inmate on the attached roster are referred to,
15   and to the extent it requires an interpretation of every listing, it is overbroad. To the extent this
16   objection is meant for interrogatory and request 13, it is overruled. Similarly, it does not appear
17   that Sahota’s objections 14 or 15 correspond to plaintiff’s interrogatories and requests. The court
18   will not engage in a guessing game as to the subject of Sahota’s objections. Accordingly, the
19   objections are overruled.
20                          l. Interrogatories and Requests for Production 16-17
21          Plaintiff objects to each of these interrogatories and requests for production on the basis
22   that the interrogatory is “vague and overbroad.” ECF No. 82-1 at 2. These objections are
23   overruled as defendant did not specify what was vague or overbroad about the requests. See A.
24   Farber & Partners, Inc., 234 F.R.D. at 188 (unexplained boilerplate objections are improper). To
25   the extent Sahota attempts to cure this deficiency in his opposition to the motion to compel (see
26   ECF No. 66 at 8-9), the explanation comes too late. The interrogatories and requests for
27   production are amenable to reasonable construction, and defendant must respond in good faith.
28   ////
                                                         6
     Case 2:16-cv-01738-JAM-AC Document 83 Filed 11/20/20 Page 7 of 9


 1                          m. Interrogatories and Requests for Production 18-19
 2          Plaintiff’s interrogatories and requests do not include requests 18 and 19. Defendant
 3   Sahota’s objections are therefore overruled.
 4          II.     Motion for Reconsideration
 5          On October 5, 2020, plaintiff filed a request for reconsideration of the magistrate judge’s
 6   order filed September 22, 2020, modifying the scheduling order and extending time for
 7   defendants to oppose plaintiff’s motion for summary judgment. ECF No. 77. The request for
 8   reconsideration is expressly directed to the undersigned. Id. at 1.
 9          The court has discretion to reconsider and vacate a prior order. Barber v. Hawaii, 42 F.3d
10   1185, 1198 (9th Cir. 1994); United States v. Nutri-cology, Inc., 982 F.2d 394, 396 (9th Cir.
11   1992). Reconsideration is not, however, to be used to ask the court to rethink what it has already
12   thought. United States v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998). “A party
13   seeking reconsideration must show more than a disagreement with the Court’s decision, and
14   recapitulation of the cases and arguments considered by the court before rendering its original
15   decision fails to carry the moving party’s burden.” U.S. v. Westlands Water Dist., 134 F. Supp.
16   2d 1111, 1131 (E.D. Cal. 2001). When filing a motion for reconsideration, Local Rule 230(j)
17   requires a party to show the “new or different facts or circumstances claimed to exist which did
18   not exist or were not shown upon such prior motion, or what other grounds exist for the motion.”
19   The moving party must also show “why the [new] facts or circumstances were not shown at the
20   time of the prior motion.” Id.
21          The court has reviewed plaintiff’s motion and the prior order, and finds that plaintiff has
22   not presented any facts or circumstances warranting reconsideration. The motion therefore will
23   be denied.
24          III.    Miscellaneous Requests for Relief
25          On October 13, 2020, plaintiff filed a motion to file a reply to defendants’ opposition to
26   plaintiff’s motion to compel. ECF No. 78. Plaintiff subsequently filed a memorandum on
27   November 2, 2020. ECF No. 81. The court has considered plaintiff’s untimely filing and
28   accordingly, plaintiff’s motion to file the memorandum will be denied as moot.
                                                        7
      Case 2:16-cv-01738-JAM-AC Document 83 Filed 11/20/20 Page 8 of 9


 1           On October 23, 2020, plaintiff filed a motion for relief from this court’s order modifying
 2   the scheduling order. ECF No. 79. The court previously extended the time for defendants to take
 3   plaintiff’s deposition after defendants submitted a declaration from counsel explaining that due to
 4   the ongoing COVID-19 pandemic and restrictions in place, more time was needed to obtain the
 5   deposition. ECF No. 73 at 5; ECF No. 74. Upon review of plaintiff’s filing and the procedural
 6   history of the mater, the undersigned finds that the previously-granted extension of time to take
 7   plaintiff’s deposition remains appropriate.
 8           Because plaintiff’s motion to compel is being granted, and because the court has extended
 9   the time in which his deposition may be taken, plaintiff’s motion for partial summary judgment
10   (ECF No. 70) is premature. Accordingly, it will be vacated without prejudice to renewal upon
11   competition of discovery. The current dispositive motion deadline will also be vacated, to be rest
12   upon completion of the discovery here ordered and previously authorized.
13           Therefore, IT IS HEREBY ORDERED that:
14           1. Plaintiff’s motion to compel responses to plaintiff’s requests for admission and
15   interrogatories and requests for production (ECF No. 59) is GRANTED;
16           2. Within 21 days of this order, defendant Sahota shall supplement his response with an
17   answer to each of these interrogatories, requests for admission, and requests for production if he
18   has not done so yet, and is also required to file a declaration with the court as to the status of his
19   answers;
20           3. Within 30 days of this order, plaintiff may file a renewed motion to compel if any of
21   the instant discovery disputes remain unresolved;
22           4. Plaintiff’s motion for partial summary judgment (ECF No. 70) is vacated without
23   prejudice pending the resolution of discovery. Plaintiff may file a new motion for summary
24   judgment after discovery closes, or he may renew his prior motion for summary judgment by
25   filing a notice saying that he is re-filing it as of the date the notice is filed;
26           5. The current dispositive motions deadline is vacated and will be re-set once discovery is
27   complete;
28   ////
                                                           8
     Case 2:16-cv-01738-JAM-AC Document 83 Filed 11/20/20 Page 9 of 9


 1         6. Plaintiff’s motion to file a reply to defendants’ opposition to plaintiff’s motion to
 2   amend the first amended complaint (ECF No. 78) is DENIED as moot;
 3         7. Plaintiff’s motion for reconsideration (ECF Nos. 77) is DENIED;
 4         8. Plaintiff’s motion for relief from the court’s scheduling order (ECF No. 79) is
 5   DENIED.
 6   DATED: November 19, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      9
